DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the response filed 11/16/21, Applicant has amended claims 1, 3, 6, 9, 11 and 14.  Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground of rejection presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guey et al. U.S. Patent App. Pub. No. 2016/0087705 (hereinafter “Guey”) in view of Huawei, HiSilicon “Beam Indication for Control and Data Channels” (hereinafter “Huawei”).
Regarding claim 1, Guey discloses a method, performed by a user equipment, of transmitting an uplink channel in a wireless communication system, the method comprising: receiving, from a base station, information about at least one resource allocated to an uplink reference signal, as a base station signals allocation of UL control resource blocks for UL transmission (¶ [0008]), where each UL resource block comprises resources allocated to a UE for transmission of pilot/control (i.e. uplink reference) signals (see ¶ [0046], Fig. 8); performing beamforming on the uplink channel based on a resource allocated to the uplink reference signal 
While disclosing a relationship between DL and UL channels based on beam correspondence (i.e. spatial reciprocity), Guey does not expressly show that each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal.
Huawei discloses with beam correspondence, spatial QCL assumptions hold for each downlink reference signal (i.e. CSI-RS identified by CRI) relative to each uplink reference signal (i.e. SRS identified by SRI) (see section 2.2).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information regarding the relationship for each resource allocated to an uplink reference signal with its corresponding downlink reference signal, as suggested by Huawei, in the method of Guey, as use of the spatial QCL assumptions reduce signaling overhead in conveying spatial parameters when beam correspondence exists. 
Regarding claim 3, Guey further discloses that the method further comprises receiving, from a base station, the downlink reference signal (i.e. see Fig. 9, ¶ [0048]).
Regarding claim 6, Guey discloses a method, performed by a base station, of receiving an uplink channel in a wireless communication system, the method comprising: transmitting, to a user equipment, information about at least one resource allocated to an uplink reference signal, 
While disclosing a relationship between DL and UL channels based on beam correspondence (i.e. spatial reciprocity), Guey does not expressly show that each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal.  Huawei discloses with beam correspondence, spatial QCL assumptions hold for each downlink reference signal (i.e. CSI-RS identified by CRI) relative to each uplink reference signal (i.e. SRS identified by SRI) (see section 2.2).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information regarding the relationship for each resource allocated to an uplink reference signal with its corresponding downlink reference signal, as suggested by Huawei, in the method of Guey, as use of the spatial QCL assumptions reduce signaling overhead in conveying spatial parameters when beam correspondence exists. 
Regarding claim 9, Guey discloses a user equipment for transmitting an uplink channel in a wireless communication system, the user equipment (202 – Fig. 2) comprising a communicator (transceiver 232), at least one memory (234) storing a program (235) to transmit the uplink 
While disclosing a relationship between DL and UL channels based on beam correspondence (i.e. spatial reciprocity), Guey does not expressly show that each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal.  Huawei discloses with beam correspondence, spatial QCL assumptions hold for each downlink reference signal (i.e. CSI-RS identified by CRI) relative to each uplink reference signal (i.e. SRS identified by SRI) (see section 2.2).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information regarding the relationship for each resource allocated to an uplink reference signal with its corresponding downlink reference signal, as suggested by Huawei, in the user equipment of Guey, as use of the spatial QCL assumptions reduce signaling overhead in conveying spatial parameters when beam correspondence exists. 

Regarding claim 14, Guey discloses a base station for receiving an uplink channel in a wireless communication system, the base station (201 – Fig. 2) comprising a communicator (transceiver 212), at least one memory (214) storing a program (215) to receive an uplink reference signal or channel, and a processor (233), by performing the program, configured to transmit, to a user equipment, information about at least one resource allocated to an uplink reference signal, as a base station signals allocation of UL control resource blocks for UL transmission (¶ [0008]), where each UL resource block comprises resources allocated to a UE for transmission of pilot/control (i.e. uplink reference) signals (see ¶ [0046], Fig. 8), and receive the uplink channel from the user equipment based on a resource allocated to the uplink reference signal from among the at least one resource allocated to the uplink reference signal (¶ [0047]), wherein resources allocated to the uplink reference signal are related with resources allocated to a downlink reference signal corresponding thereto, as Guey discloses reciprocity exists between DL and UL transmissions (¶ [0042]), and the same beamforming vectors are used for reception of DL reference signals and transmission of UL reference signals (see ¶¶ [0042], [0047]-[0048]).
While disclosing a relationship between DL and UL channels based on beam correspondence (i.e. spatial reciprocity), Guey does not expressly show that each resource allocated to the uplink reference signal is related with at least one resource allocated to a downlink reference signal.  Huawei discloses with beam correspondence, spatial QCL assumptions hold for each downlink reference signal (i.e. CSI-RS identified by CRI) relative to each uplink reference signal (i.e. SRS identified by SRI) (see section 2.2).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/28/2021